DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered. Claims 1-16 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 10 recites a method comprising: 
receiving any portion of a human-language-drafted essay from a user;
applying an algorithm expressing a set of rules weighted by importance of each of said rules for an essay type performing context analysis of said human-language-drafted essay portion; 
matching one or more rules with the context of said human-language-drafted essay portion to select any of said one or more rules as relevant to said context of said human-language-drafted essay portion; 
selecting one or more of said rules according to context and weighting of importance of said rules;
comparing said essay portion context against said one or more selected rules to determine if the essay portion context matches the said selected rules; 
preparing guidance for said essay portion for context improvement of said essay portion and/or feedback on correctly following said selected rules; and
displaying said essay portion context guidance to the user, where the content of said one or more writing prompts is based upon deviance from or adherence to pre-configured values established in the at least one or more rules as selected;
said user drafting a human-language-drafted essay portion incorporating updated material corresponding to said essay portion context guidance for continuing feedback and guidance in real-time. 
The limitations of receiving an essay, applying rules, analyzing an algorithm expressing a set of rules, matching and selecting rules, comparing the essay context against the rules, preparing and displaying guidance, and drafting an updated essay portion, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting receiving the essay from a “user device” in claims 1 and 10, and a server having a data processor to perform the claimed steps in claim 10, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “user device”, “server” and “processor” language, “applying”, “analyzing”, “matching”, “comparing”, “transmitting” and “displaying” in the context of these claims encompasses a user manually following these steps for analyzing and evaluating the essay portion and sending the results to the author. Similarly, the limitation of receiving an essay portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite receiving the essay from a user device, and using a processor to perform the analyzing/assessing steps. Receiving an essay from a user device constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. Furthermore, the claimed processor in claim 10 is recited at a high-level of generality (i.e., as a generic processor performing  generic computer functions of applying an algorithm and analyzing an essay in view of a set of rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, receiving an essay from a user device constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering (see MPEP 2106.05(g)). The claims are not patent eligible.
Dependent claims 2-9 and 11-16 are also rejected because they recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. Applicant argues regarding the section 101 rejection of claims 1 and 10 that the claims are akin to those in Enfish in that they are directed to an improvement to computer functionality versus being directed to an abstract idea. Specifically, Applicant argues that the claims are directed to an improvement to the technological area of computerized evaluation and scoring of essays, since portions of the claimed evaluation such as the claimed algorithm expressing a set of rules weighted by importance could not be performed by a person. These arguments are not persuasive. It is noted, first, that claim 1 does not even recite a particular device such as a processor performing the claimed essay evaluation. The claim only recites receiving the essay “from at least one or more user devices”, and displaying feedback to the user via the device. Therefore even if Applicant’s arguments that the claimed evaluation represents an improvement to computer functioning were persuasive, these arguments would not apply to claim 1 since the claim in the broadest reasonable interpretation is plainly drawn to a person receiving the essay via the “device” and manually performing the claimed evaluation steps.
With respect to Applicant’s arguments as they pertain to claim 10 (which recites a data processor performing the claimed evaluation), Applicant’s arguments are still not persuasive. In Enfish, the court noted that the claimed invention was drawn to a specific, improved system for managing memory in a computer. Notably, this arrangement was agnostic with respect to the actual content or data being handled by the computer; instead, the claim was drawn to a system that allowed a computer to manage its memory in an improved manner, which represented an improvement to the functioning of a computer. See MPEP 2106.05(a). The instant claims, on the other hand, recite an improved method for evaluating essays that may be performed by a computer. This method, as detailed above and as evidenced by claim 1, could be performed entirely by a person, for example in the human mind or using a pen and paper to perform the weighting algorithm and follow the other steps to complete the evaluation. The additional limitations of using a computer to perform the weighted rule algorithm and perform the other rule-based processing represents no more than, for example, “implementing an abstract idea on a computer”, which according to MPEP 2106.05(f) is not indicative of integration into a practical application or significantly more than the abstract idea itself. Furthermore, while using a computer to perform this rule-based evaluation of an essay may represent an improvement to the evaluation process, for example by performing the evaluation faster, this improvement is a natural and well-known result of utilizing computers to process data. Programming a computer to perform a specific type of data analysis is routine and conventional use of the computer, and does not result in an improvement to the functioning of the computer. Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715